               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

CHARLES DAVID WHITE, JR.,            )
                                     )
               Plaintiff,            )
                                     )
v.                                   )        CV419-296
                                     )
THE STATE OF GEORGIA                 )
DEPARTMENT OF CORRECTIONS,           )
                                     )
               Defendant.            )

                                ORDER

     Charles David White, Jr, is a prisoner at the Liberty County Jail in

this District. He has submitted this 42 U.S.C. § 1983 Complaint alleging

violations of the Eighth Amendment while incarcerated as the Spalding

County Correctional Institution in Griffin, Georgia.      Doc. 1.   White,

however, has sent his complaint to the Southern District of Georgia,

which has no apparent link to his claim.

     Griffin is located in Spalding County, which lies in the Northern

District of Georgia. 28 U.S.C. § 90(b)(2). As his claim arises from events

that occurred in another district, the proper forum for this case is the

United States District Court for the Northern District of Georgia. 28

U.S.C. § 1391(b) (venue); 28 U.S.C. § 1406 (district courts may dismiss or

transfer cases suffering venue defects); see 28 U.S.C. § 90(b)(2). The
Clerk is DIRECTED to transfer this case to the Northern District of

Georgia for all further proceedings.

     SO ORDERED, this 20th day of December, 2019.


                                       _______________________________
                                       __________________________
                                       CHR      P ER L. RAY
                                        HRISTOPHER
                                        HRISTO
                                             T PH
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
